Citation Nr: 1615698	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  10-44 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an initial rating in excess of 10 percent for ischemic heart disease.

4.  Entitlement to an automobile and adaptive equipment or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans Appeals (Board) from October 2009, December 2011, and November 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As to the application to reopen the claim of service connection for hypertension and the claim of service connection for hypertension, in April 2016 the Board received a Veterans Health Administration (VHA) opinion.  While the Veteran was not thereafter provided notice of this VHA, the Board finds this lack of notice harmless error given the favorable decision below.

The claims for a higher rating for ischemic heart disease and for an automobile and/or adaptive equipment are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 



FINDINGS OF FACT

1.  A November 2008 Board decision denied the Veteran's claim of service connection for hypertension and it is final.

2.  Evidence received since the November 2008 Board decision is new, related to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for hypertension.

3.  The Veteran's hypertension is related to service. 


CONCLUSIONS OF LAW

1.  The November 2008 Board decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  Evidence submitted to reopen the claim of entitlement to service connection for hypertension is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156, 4.9 (2015).

3.  Hypertension was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Claim to Reopen

The Veteran and his representative contend, in substance that the claimant's hypertension is due to his military service and/or one of his service connected disabilities including PTSD.  

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

With the above criteria in mind, the record shows that a November 2008 Board decision denied the Veteran's claim of service connection for hypertension because no medical professional has ever related his hypertension to military service or to a service-connected disability.  The November 2008 Board decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 3.156.  

Since the November 2008 Board decision, the Board in April 2016 received a VHA opinion in which the examiner opined, in substance, that the Veteran's hypertension is related to service.  As such, the Veteran's claim is reopened.  

The Claim for Service Connection

As noted above, the Veteran contends, in essence, that his current hypertension is related to his service-connected PTSD.

In this regard, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Initially, the Board notes that the Veteran is service-connected for a number of disabilities including PTSD, diabetes mellitus, and ischemic heart disease.  The post-service record also shows the Veteran being diagnosed with hypertension.  The VHA specialist opined that the Veteran's hypertension was related to service.  Thus, based on the totality of the medical evidence and resolving reasonable doubt in the Veteran's favor, the Board finds that the most probative evidence of record supports a grant of service connection for hypertension.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.310; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.

Service connection for hypertension is granted.


REMAND

As to the claim for a higher rating for ischemic heart disease, the Board finds that a remand is required because the Veteran testified at his December 2015 personal hearing that his disability had worsened since his last VA examination in 2012.  See 38 U.S.C.A. § 5103A(d); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

As to the claim for an automobile and/or adaptive equipment, the Veteran in writings to VA as well as at his personal hearing reported, in substance, that he meets the criteria for automobile and/or adaptive equipment because of the severity of his service-connected peripheral neuropathies (i.e., right and left upper and lower extremity peripheral neuropathy) and/or vision disorder (i.e., type 2 diabetes mellitus with bilateral cataracts).  See 38 U.S.C.A. §§ 3901, 3902 (West 2014); 38 C.F.R. § 3.808 (2015).  Likewise, he testified that his service-connected peripheral neuropathies and vision disorder have worsened since his last peripheral neuropathy VA examination in 2013 and his last eye VA examination in 2011 because neither examination report accurately reports the current severity of his service-connected disabilities.  Therefore, the Board also finds that a remand is required to provide the Veteran with new VA examinations to ascertain if his peripheral neuropathy is so severe, in any extremity, that no effective function remains other than that which would be equally well served by an amputation stump below the elbow or knee with the use of a suitable prosthetic appliance (38 C.F.R. § 3.350(a)(2) (2015)) and/or if his service-connected bilateral cataracts causes permanent impairment of vision of both eyes.  See 38 U.S.C.A. § 5103A(d); Snuffer. 

At the December 2015 personal hearing the Veteran testified that he received ongoing treatment from the Dorn VA Medical Center and from The Columbia Heart Clinic.  Therefore, while the appeal is in remand status, the Veteran's updated VA and private treatment records should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Associate with the claims file the Veteran's post-February 2011 VA treatment records including from the Dorn VA Medical Center. 

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records including from The Columbia Heart Clinic.

3.  Notify the Veteran that he may submit statements from himself and from other individuals who have first-hand knowledge of his current problems due to his ischemic heart disease, peripheral neuropathies, and cataracts.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Provide the Veteran with an examination to determine the severity of his ischemic heart disease.  The claims file must be provided to the examiner and all necessary tests should be conducted.  

The examiner should estimate the severity of the Veteran's heart disability since service connection was established, effecgive November 21, 2005.  

5.  Provide the Veteran with an examination to determine the severity of his peripheral neuropathies.  The claims file must be provided to the examiner.  

In this regard, the examiner is asked to provide an opinion, as to each extremity, as to whether his peripheral neuropathy is so severe that no effective function remains other than that which would be equally well served by an amputation stump below the elbow or knee with the use of a suitable prosthetic appliance.

The examiner in providing the above opinions should specifically discuss the Veteran's competent claims regarding his adverse symptomatology.

6.  Provide the Veteran with an examination to determine the severity of his cataracts.  The claims file must be provided to the examiner.  

In this regard, the examiner is asked to provide an opinion as to whether his bilateral cataracts cause permanent impairment of vision of both eyes.

The examiner in providing the above opinion should specifically discuss the Veteran's competent claims regarding his adverse symptomatology.


7.  Then adjudicate the claims for an initial rating in excess of 10 percent for ischemic heart disease and for an automobile and adaptive equipment or for adaptive equipment only.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) that includes citation to all evidence added to the claims file since October 2013 as to the rating claim and since November 2013 as to the automobile and adaptive equipment claims.  Once they are afforded an opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


